Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because.
Based on the analysis of claim 1.
Step 1, Statutory Category?
Yes, the claims are directed to a process (or method of searching), facilitating partitioning, user data (w/dimensions), into bins, defining clusters based on the bins, creating cluster definitions (classifications), allows for searching (evaluation and/or observations), including allow for user to manipulate (omit or filter), to search the remaining based on the cluster definitions or (as understood, to drill down). 

Step 2A, Not Integrated into a practical application of the exception?
And
Evaluate the combination of elements, to determine, whether they integrate the exception into a practical application??
No, due to the scope of each, claimed limitations are deemed to be, all at a high level of generality, wherein considering the combination, also does not, integrate any exception into a practical application.  

The claim as a whole does not integrate the mental steps in to a practical application.  
Step 2B, Claims provide an Inventive Concept???
No, in view of the scope of each element, as described above, including considering in combination, all elements individually are considered, well understood, routing and conventional, to partition data, to bins directed to the dimensions to define data clusters (based on considering similarity or score or threshold considerations or comparing), allowing for additional steps of filtering (triggering omitting clusters or filtering), and searching the remaining clusters, to obtain results.
	SEE Prior Art Rejection
The claimed invention is directed to an abstract idea, without significantly more. 
The claims recite concepts, that can be directed to by the human mind, to observe data and to facilitate, partitioning (to divide or filter, through user input), in the creation of data groups (to bins and/or clusters), wherein the groups are defined (in view of their data dimensions or the Metadata of the groups).  
To perform, through user input, as claimed, including considering as claimed, a user with a computer support, can facilitate the steps, with the human mind to determine, partitioning of user data, defining clusters, establish a Cluster definitions (metadata), to facilitate additional, user observations, leading to user inputs, to filter the created clusters and to search remaining clusters with user inputs. 
Thereby, allowing for searching based on the dimensions of the data, to effectively drill down to obtain limited or limiting the results, as defined in clusters, based on the cluster definitions defined, related to the clusters, this operation appears, does not establish, any clear practical application for more than one reason, including based on at least the scope with types of user data, therefore, the scope of user data, encompasses all embodiment, since, not being limited with respect to the type of user data, nor deemed to solve any particular problem (based on as claimed), nor is it clear, how a machine (computer), would operate in any improved operation, considering based on the claimed limitations.
	
Also, based on as claimed, one cannot clearly distinguish, user triggered operations vs. system operation, wherein the user appears can trigger, the operations, through observation to defining the partitioning, searching, determining what to omit (data), and to additional search upon the filter data, appears can be based on user observation to user input to filter and obtain, and limiting search results. 
	Independent claims 8 & 15 (system & method), are rejected based, as analyzed and discussed in view of claims 1-7 (method).

Considering details in Claims 2-7, fixed # bins, wherein the size of a bin to account for a statistical distibution, user data from a warehouse as a matrix of values, wherein the bins have a range of values/dimension, receiving new data and evaluating (by scoring), being broad statistical evaluation, are all deemed recited at a high level of generality, therefore, the judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 9-14 and 16-20, are rejected based, as analyzed and discussed in view of claims 2-7 (method).

The examiner suggests applicant to request an interview if desired, to discuss in details any issues, including to discuss potentially patentable distinct subject matter, in an effort to enhance compact prosecution, as well as record clarity.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 102 as being anticipated by NACHLIELI et al. (US 2017/0293625).
	Regarding claim 1 (method) and claim 8 (system), NACHLIELI discloses, a computer-implemented method, comprising:
O	partitioning, into a plurality of bins (00040-0041, equation 2, includes, Bins (hold records till triggers, clustering) and Fig. 1, 110, by a data partitioning module), 

user data (see user Input 108, at Fig. 1, 0001, also see Feedback), for each dimension (see “into initial clusters”, to filtered clusters, based on User Interest Fig. 4C, “12” and/or a bin with Residual)

(See dimensional based data, Fig. 4A, 402 & 400, to 118, Members 404/Party 406, democrats defined by 1, republicans defined by 2), 

in a plurality of dimensions feature (see Value or Values, 0013), have dimensions 

(Also see, Measure, in Fig. 5, step 505, associated with clustering with rules associated with steps 504-510)
&
(see Fig. 3A-3B, wherein a Feature may include a plurality of categories and attributes, 0013 or plural dimensions)
&
(SEE User Data, 0001, 0012, 0014, 0016, including Feedback, 0017, 0019, 0021, or another dimension), 
such that respective bins of the plurality of bins correspond to respective dimensions in the plurality of dimensions 
(see Features, abstract, 0013-0036, also detail in 0032, 0033, 0036, 0039, 0040-0042

defining, as a cluster of a plurality of clusters, each bin (SEE Fig. 5), of the plurality of bins that includes a subset of the user data (see abstract, INTENT), for a number of users above a threshold

SEE threshold details (0017, # samples)
0015-0017, 0031, 0032, 0041, 0049, 0051, 0060, 0061

O	storing the plurality of clusters into, a cluster definitions table; and

SEE cluster definition (w/# features) & Rules 

the maximal distance between items (0015) in a cluster, 

the number of clusters that are already defined (0015), 

the number of items being currently processed, and/or
 
the number of items in each of the other clusters divided (or not) by the number of items that are being processed since the other clusters were determined



SEE Cluster Definition, with # features, parameters, including, thresholds being pre-defined constraints.

SEE 

[0015] For the apparatus and method disclosed herein, thresholds may be pre-defined constants, or a function of several parameters including the number of features in a cluster definition, the maximal distance between items in a cluster, the number of clusters that are already defined, the number of items being currently processed, and/or the number of items in each of the other clusters divided (or not) by the number of items that are being processed since the other clusters were determined.


O searching (see Fig. 6), the cluster definitions table (see 0014), for at least one associated cluster with a highest number of dimensions (0016-, based on the Number), for association with a specific user, wherein the searching comprises:
omitting clusters, that do not contain cluster criteria 
or user characteristics, for the specific user; and

SEE “delete a cluster” and/or delete a feature (from the cluster definition), including, changing clustering versions (based on user interactions or Input)
[0039] Once the initial clusters 118 are generated, a user interaction module 122 is to receive results from user interaction (i.e., the user input 108) with the proposed initial clusters 118. The user interaction module 122 may also receive input from user interaction, prior to generation of the initial clusters 118, or during generation of the initial clusters 118 for each block of the data 104. For example, a user may utilize the user interaction module 122 to modify alignment of the proposed clusters to the user's needs. For example, a user may obtain a cluster description, obtain items (e.g., data) from a cluster, rename a cluster, set an action with respect to a cluster (e.g., alert, don't show), delete a feature from cluster definition, merge clusters, divide clusters, define a new cluster from features, create a new cluster based on data from a cluster, submit a cluster of items to classify, assign items to a relevant cluster, delete a cluster, etc. Each of these interactions by a user may change the clustering version (e.g., from the initial cluster version, to a modified cluster version). The clusters that are modified based on the user interaction may be designated as user-approved clusters 124. For the example of FIG. 3A, a user may delete, for example, feature #2, or another feature not shown in FIG. 3A, from the definition of one of the clusters. Alternatively or additionally, a user may divide one of the clusters #1 to #6 that the user considers to be too large.

searching remaining clusters in the cluster definition table 
SEE 0013, searching, the new clusters, created from the initial clusters, also see 0016, 0032, 0033, 0035, 0039, 0041-0042-
SEE residual
[0035] With the initial clusters 118 in a block of the data 104 being determined, the clustering module 112 may mark all data items that fit the initial clusters 118 as clustered, and all of the data items that do not fit the initial clusters 118 as residual (i.e., for adding the data items that do not fit the clusters to a residual 120). For the example of FIG. 3A, with respect to feature #2, the clustering module 112 may mark all data items (e.g., the data items for categories 308, 312, 318, 320, and 324) that fit the initial clusters 118 as clustered, and all of the data items (e.g., the remaining data items) that do not fit the initial clusters 118 as residual (e.g., for adding to the residual 120).

SEE IGNORE feature & weights

[0036] In certain cases, an “ignore feature” parameter g may be defined. This parameter may be used when feature weights entered by a user result in a feature order that yields clusters which are not sufficiently deep (i.e., clusters that do not include sufficient features). In such cases, if there is no new cluster for this feature, but g>0, block 220 may be bypassed, and processing may instead proceed to block 204. The cluster and the rule that defines the feature may remain unchanged, and the unhelpful feature may be ignored. In this case, the ignore feature parameter g may be decreased by 1.

	Regarding claim 15, is addressed with respect to the claims above, the examiner will address the differences with respect to such as claim 1 above, as applied further is deemed to teach, bins, including subsets above a threshold (as described above)
SEE 0035, to residual (Bin), 120 based on items that do not Fit 0037, 0038, 0040 (can be based on, KL Distance etc.) 
	Further as claimed, the system as described above, appears does perform as claimed, wherein clusters are created based on threshold considerations, receives new user data (including Feedback, 0014, 0016, 0017, 0019), creates new clusters (Fig. 1, New Clusters 126), comparing user data with statistics and scoring, upon statistics, user data and heuristics for each cluster and selecting clusters based on specific users (0021) and scoring selecting, for association with a specific user, a given cluster of the new clusters that is closest to the heuristic 
Note, “heuristic”, can be defined as 
“enabling someone to discover or learn something for themselves.”

SEE (0012),
“…Beyond clustering the data, the apparatus and method disclosed herein also provide an interactive process to provide for customization of clustering results to a user's particular needs and intentions. The clustering implemented by the apparatus and method disclosed herein further adds efficiency to the clustering process, thus reducing inefficiencies related to hardware utilization, and reduction in processing time related to generation of the clusters…”

Also see (0040)

Regarding claims 3, 10 and 17, NACHLIELI is deemed to further teach as claimed, wherein partitioning, into the plurality of bins, the user data comprises selecting sizes of the plurality of bins (or # items) to account for a statistical distribution of the user data
[0015] For the apparatus and method disclosed herein, thresholds may be pre-defined constants, or a function of several parameters including the number of features in a cluster definition, the maximal distance between items in a cluster, the number of clusters that are already defined, the number of items being currently processed, and/or the number of items in each of the other clusters divided (or not) by the number of items that are being processed since the other clusters were determined.


	Also note, managing the data, in view of Specified Size, determining, when a Residual (or Bin), is Larger, triggers a clustering operation including Partitioning, or a Bin), to a cluster, based on a Rule (Larger than a Specified Size), including various categories.
SEE 0041, also SEE Fig. 6, 602, 604, 606, 608 and 610, ordering and clustering, based on a specified criterion.



Regarding claims 5, 12 and 19, NACHLIELI is deemed to further teach as claimed, wherein a given bin of the plurality of bins corresponds to a range of values (see Number, 0014, 0015-, 0027-0029, 0032), from user data for a given dimension in the plurality of dimensions (Note a with respect to a “threshold”)
SEE 0012, 0016 (User Feedback and threshold), 0017, 0019, 0033

Regarding claims 6 and 13, NACHLIELI is deemed to further teach as claimed, further comprising: receiving new user data, new clusters (0013, 0016), and statistics (0038) for the new clusters (0036, 0039), comparing the new user data (see Feedback, 0040, @ 202, 0053, 0054), to the statistics to calculate heuristics for each of the new clusters; scoring (KL Score, 0040-) the new clusters based upon at least one of: the statistics or the new user data; selecting a heuristic of the heuristics; and selecting, for association with the specific user, a given cluster of the new clusters that is closest to the heuristic (0040-0044)

Regarding claim 7, 14 and 20, NACHLIELI is deemed to further teach as claimed, wherein the heuristic relates to one or more of: a number of users in a given cluster of the new clusters; or one or more statistics (see KL distances 0054), of the statistics for a given cluster of the new clusters being closest (distance), to a subset of the new user data (0001, 0014, 0020, 0040, 0044)

[0054] According to an example, for the method 500, generating a plurality of new clusters based on the user feedback may further include determining histograms of values obtained by each of the features in clustered data and in non-clustered data, determining KL distances between the histograms, ordering the features based on the KL distances between each of the features, and generating the plurality of new clusters based on an analysis of the categories of each of the features with respect to the order based on KL distances based on the determination of whether the number of samples of the data for the category of the categories meets the specified criterion.

SEE 0015, Maximum

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16 and 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NACHLIELI et al. (US 2017/0293625) in view of Egilsson et al. (US 6,418,427).
Regarding claims 2, 9 and 16, NACHLIELI, partitions (number of bins), appears is based on the number of features (a feature dimension), appears is associated with defined the number of (bins or partitioning), based on the features, based on the number of featured items in the processing (0038, 0013-0016).
NACHLIELI fails to particularly teach, Egilsson provides a teaching that is deemed to render obvious to, “set a fixed number of bins” or to a fixed number of categories, based on the Fixed number of attributes, to be processed.
SEE col. 13, as a setting (Fixed Attributes, “a user defined eight-dimensional hypercube”), as defining a fixed number of Dimensions (see it is fixed to, Eight, in view of the hypercube dimensions).
(51) Given a user defined eight-dimensional hypercube with the (self-explanatory) dimensions: Individual, Time, Birthday, Age-Diagnosis, Age-Location, Diagnosis, Location and Pollution. Set the relations in 701 to be Birthday, Diagnosis, Whereabouts and Pollution. Extracting individual measurements from each of the relations, respectively, might reveal measurements such as M.sub.1 =(id, birthday), M.sub.2 =(id, age.diagnosed, lung-cancer), M.sub.3 =(id, age.location, location) and M.sub.4 =(location, time, air-quality). Here id, time, birthday, age.diagnosed, age.location, lung-cancer, location and air-quality respectively represent fixed attributes from the dimensions in the hypercube. The measurements M.sub.1, M.sub.2, M.sub.3 and M.sub.4 can be joined, per se, using the natural join to form a point in the hypercube with the eight attributes shown. On the other hand, this may not be meaningful at all, unless a calculated relation is present enforcing the implicit connections between the dimensions Birthday, Time and the two Age dimensions. Therefore, if available to the system, it would automatically add the bee calculated relations C.sub.1 and C.sub.2 to 705 representing the connections, e.g., birthday+age.diagnosed=time and birthday+age.location=time respectively, in one form or another. With those new relations C.sub.1 and C.sub.2 in 705 the point, i.e., (id, time, birthday, age.diagnosed, age.location, lung-cancer, location, air-quality), with the attributes shown will not be formed in the eight dimensional hypercube unless it satisfies C.sub.1 and C.sub.2 also.


And


Regarding claims 4, 11 and 18, NACHLIELI as applied, there is a source of data (or a form of a warehouse) and appears to at least process data in a form of a matric of values, but, fails to particularly teach, extracting the user data from at least one data warehouse as, a matrix of values.
Egilsson teaches col. 4, lines 18-30, a warehouse with matrix data stored thereto (Fig. 1), as a source of data, associated with Online access (client server, Fig. 1, through a network 104), to the data (cols. 1-2).
(6) The current invention reveals processes that transform a set of heterogeneous measurements, i.e., relations, into multidimensional data cubes, i.e., hypercubes. The original heterogeneous measurements are used to populate the cubes directly. The cubes support complex dimension structures, ambiguity resolution, complex operations between level sets and hierarchies that are not necessarily regular or of aggregation type. Furthermore, the methods are entirely generic and therefore applicable to any data warehouse design. When combined and stored as definitions in additional metadata structures, e.g., the axes matrices of the present invention, the methods facilitate the automation of the processes required to build a data warehouse.

Note, the data is multi-dimensional (Title), to a warehouse, including matrix based data, associating logical views vs. measurement & dimension (Fig. 2), relates to an OLAP system, the data types include form of user entity data (see Fig. 3), with identifiers, attributes, directed to, Time, year, Age and categories of people (persons), also see Fig. 4-. 


Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify NACHLIELI in view of teachings of Egilsson, “to partition user data to a fixed number of Bins”, based on the fixed number of dimensions (set by a user), and to extract from a source, user data from at least one data warehouse as, a matrix of values, as taught by Egilsson, to facilitate more complex online data, to generate resultant views associated with the online access, of online user entity data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lam (US 2016/0085832), relates to processing user data (events), into correlated, entity segments (Fig. 4), with rows and columns, correlated, directed to, run boolean queries (see Analysis #1-3) with respect to the processed user data (entity), to generate entity based results. The process is based on statistical and/or user defined functions (abstract), associated with the query process against, the segmented (bitmapped), entity data, appears to pinpoint, sale events, associated with any desired attribute or any number of available attributes in combination. 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
10/8/2022